A. LEON HIGGINBOTHAM, Jr., Circuit Judge,
dissenting.
I dissent from the majority’s conclusion that the “court’s mere failure to respond to a juror’s request [that the jury be timely excused to observe Yom Kippur] cannot be deemed coercive.” At 885. Yom Kippur — the Day of Atonement — is the holiest day on the Jewish calendar. It is not a day of joyous celebration, but rather a day of fasting and prayer.1 Recognizing that for Jews Yom Kippur is at least as sacred as Christmas is to Christians, I believe that the failure of the trial judge to advise jurors that they would be released by 4:00 p.m. on the evening that Yom Kippur was to begin, when viewed in the context of the jury’s deliberations, was so coercive that it denied the defendants a fair trial. I would hold similarly if, in response to a request to be excused for Christmas, a judge failed to advise jurors that they would not have to deliberate on Christmas day. Yom Kippur should receive no less respect in the federal courts than does Christmas, and it is inconceivable to me that any judge would permit a jury to doubt whether they would have to deliberate on Christmas Day.
In the most unequivocal request possible, five days before Yom Kippur, the jury asked the trial judge through the message of one juror:
Your Honor,
I would like to request of the court on behalf of the Jewish juror’s [sic] and possible others, that we be dismissed on Friday at 4:00 P.M. This is the eve of Yom Kippur which starts the beginning of a 24 hour fast. We must be home to prepare and eat dinner before 6:00 P.M. in order to begin the holiday tradition of synagogue and our fast.
Thank you very much for your consideration.
Despite this timely message, the jury was never informed that they would be dismissed on Friday at 4:00 p.m. By Friday morning at 11:00 a.m. they had been deliberating for more than two full days and for more than seventeen hours, and they sent the following note to the district judge:
Your Honor,
After approximately 17 hours of deliberation we have reached a verdict against only one of the defendants on two counts.
After careful and intensive debate, there is no doubt in any of our minds that we can not reach a unaminous [sic] verdict on any of the other charges.
Therefore further deliberations would be fruitless.
The judge read this message to counsel and indicated that he would give the jury a supplemental charge. At this point, counsel for defendant Kirby, concerned that the jury might consider four o’clock that afternoon as a deadline for its verdict, pointedly reminded the judge of the juror’s prior note regarding Yom Kippur:
MR. PATRIZIO: Your honor, I would have a request that this jury be told that *8884 o’clock was one of the juror's request to be adjourned by today. They might be operating under the assumption that they have to make a decision by 4 o’clock today, and I would request that they be told that that is not a deadline, that they’ll come back on another day to resume their deliberations.
■ With his customary sensitivity, the trial judge recognized the reasonableness of counsel’s request that the jury be instructed that they did not “have to make a decision by 4 o’clock today ... that that is not a deadline,” and that they could “come back on another day to resume their deliberations.” The trial judge promised: “All right I’ll say something to that.” Instead of advising the jury that they could depart on Friday at 4:00 p.m., and come back on another day to resume deliberations, the trial judge gave a supplemental instruction which is known among trial judges as the “dynamite” — or Allen —charge, United States v. Flannery, 451 F.2d 880, 883 (1st Cir.1971), and which is violative of this court’s express admonition in United States v. Fioravanti, 412 F.2d 407 (3d Cir.), cert. denied, 396 U.S. 837, 90 S.Ct. 97, 24 L.Ed.2d 88 (1969).2
To compound the matter, when giving the forbidden Allen charge3 as a supplemental instruction, the trial judge told the jury:
You may conduct your deliberations as you choose, but I suggest that you now carefully reexamine and reconsider all the evidence in the case, bearing upon the questions before you.

You may be as leisurely in your deliberations as the occasion may require, and you may take all the time which you feel is necessary. There are no time deadlines within which you must reach a verdict.

You may now retire and continue your deliberations in such manner as shall be determined by your good and consciencious [sic] judgment as reasonable men and women.
(Emphasis added.)
Unfortunately, after dealing with the other aspects of his supplemental charge, the trial judge, through inadvertence, did not assure the jury that they would be dismissed for Yom Kippur. However, the fairness of the request was so firmly implanted in his mind that the trial judge had thought that he had actually given it. The foregoing is the only explanation of the colloquy between the trial judge and counsel after the supplemental instruction:
MR. PATRIZIO: Judge, I’m still not sure whether or not this jury understands that they are going to be permitted to leave at 4 o’clock. I don’t think they’ve ever been told that.
THE COURT: Well, I don’t know how I could make it any clearer.
The court’s supplemental instruction that “[t]here are no time deadlines within which you must reach a verdict” could not be construed as addressing the jury’s concern. Surely the jury understood from that remark that there were no time deadlines imposed upon them by the court. In that sense, they were aware that they were probably free to deliberate until 10:30 p.m., as they had done the night before, and on the following day. Yet for the Jewish members of the jury and for those jurors who, though they were not Jewish, recognized and desired to accommodate the religious practices of others, such an instruction failed to address their expressed concern.
While the majority finds it significant that after the initial request made on Monday, September 12, no subsequent request was ever received, I find this unimportant. *889Once expressed, the district court should have addressed the concern. The jury could not reasonably infer from the lack of the court’s response that the Monday request would be granted. What I do find significant is that the jury returned with their verdict at 3:20 p.m., just forty minutes before the time the court had been advised some jurors would have to leave in order to observe Yom Kippur, and that the jury was actually discharged at 3:45 p.m.
This case is without precedent as to its factual context, but the teachings of several cases are quite relevant. In the clearest language possible, the Supreme Court has recognized that “the principle that jurors may not be coerced into surrendering views conscientiously held is so clear as to require no elaboration.” Jenkins v. United States, 380 U.S. 445, 446, 85 S.Ct. 1059, 1060,13 L.Ed.2d 957 (1965). And the Court has noted that in determining whether there has been coercion of the jury, we must look at “all the circumstances.” Id., 380 U.S. at 446, 85 S.Ct. at 1060. More than fifteen years ago in a seminal opinion written by Judge Aldisert, we noted:
So long as the unanimous verdict is required in criminal cases, there will always be three possible decisions of the jury: (1) not guilty of any charge; (2) guilty of one or more counts of the indictment; and (3) no verdict because of a lack of unanimity. The possibility of a hung jury is as much a part of our jury unanimity schema as are verdicts of guilty or not guilty. And although dictates of sound judicial administration tend to encourage the rendition of verdicts rather than suffer the experience of hung juries, nevertheless, it is a cardinal principle of the law that a trial judge may not coerce a jury to the extent of demanding that they return a verdict.
Fioravanti, 412 F.2d at 416.
In United States v. Flannery, 451 F.2d 880 (1st Cir.1971) the First Circuit noted that it was reversible error where “the court erred in reminding the jury that it was Friday afternoon____ The implicit suggestion, although doubtless unintended, was that it was more important to be quick than to be thoughtful.” 451 F.2d at 883. In Brasfield v. United States, 272 U.S. 448, 450, 47 S.Ct. 135, 136, 71 L.Ed. 345 (1926), more than a half century ago, Justice Stone noted that the coercive effect of a judge’s remarks “will often depend upon circumstances which cannot properly be known to the trial judge or to the appellate courts and may vary widely in different situations____” He warned against making remarks where “in general [the] tendency is coercive.” He stressed that some inquiries “can rarely be resorted to without bringing to bear in some degree, serious, although not measurable, an improper influence upon the jury, from whose deliberations every consideration other than that of the evidence and the law as expounded in a proper charge, should be excluded.” Id., 272 U.S. at 450, 47 S.Ct. at 136.
In this case, there was injected a situation or improper influence which had an inherent tendency to be coercive to some members of the jury. The failure to advise the jury that they would be released from jury service in time for Yom Kippur certainly tended to be coercive. Jurors should not have to consider, in addition to the “evidence and the law as expounded in a proper charge,” whether they will have to be in court rather than synagogue on their holiest day of the year.
For these reasons, I respectfully dissent.

. On the Day of Atonement the Jew stands naked and defenseless before God. All his wrongdoings testify against him, and his sole recourse is to throw himself, with prayers and sincere repentance, on the mercy of God. On this day alone Jews kneel and prostrate themselves in synagogue, and the liturgy recalls the atonement ritual in the ancient temple ____ Something of the awesome character of this day has survived right up to the present.
N. de Lange, Atlas of the Jewish World 97 (1984).


. The issue as to whether there was a "manifest injustice" by the giving of the discredited Allen charge is a close one and it may rise to plain error. However, I need not reach that issue in view of the fact that I believe that all of the defendants are entitled to a new trial for the reasons noted. See Government of the Virgin Islands v. Hernandez, 476 F.2d 791 (3d Cir.1973).


. For the history of the Allen charge, see Allen v. United States, 164 U.S. 492, 17 S.Ct. 154, 41 L.Ed. 528 (1896) and United States v. Fioravanti, 412 F.2d at 415-16.